Citation Nr: 1100009	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  07-11 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the Veteran's claim for service connection for bilateral 
hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen the Veteran's claim for service connection for 
hypertension.

3.  Entitlement to service connection for erectile dysfunction, 
claimed as impotency.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1964 to December 
1967.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from decisions of March 2006, December 2006, and July 2007 
by the Department of Veterans Affairs (VA) Nashville, Tennessee 
Regional Office (RO). 

The issues of entitlement to service connection for erectile 
dysfunction and hypertension are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for bilateral 
hearing loss was originally denied in August 2001 on the bases 
that there was no evidence that his hearing loss was incurred in 
or aggravated by his active service and that there was no medical 
evidence of a nexus between his current condition and his active 
service.  The Veteran did not initiate an appeal of this 
decision.  

2.  The additional evidence presented since the prior final 
decision in April 2004, does not raise a reasonable possibility 
of substantiating the Veteran's previously denied claim for 
service connection for bilateral hearing loss.

3.  The Veteran's claim for service connection for hypertension 
was originally denied in May 1998 on the basis that there was no 
evidence that the Veteran suffered from hypertension in service.  
The Veteran did not initiate an appeal of this decision.

4.  The additional evidence presented since the prior final 
decision raises a reasonable possibility of substantiating the 
Veteran's previously denied claim for service connection for 
hypertension.  


CONCLUSIONS OF LAW

1.  The prior RO decision of April 2004 denying entitlement to 
service connection for bilateral hearing loss is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence has not been presented to reopen 
the claim of entitlement to service connection for bilateral 
hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2010).  

3.  The prior RO decision of May 1998 denying entitlement to 
service connection for hypertension is final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.

4.  New and material evidence has been presented to reopen the 
claim of entitlement to service connection for hypertension.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002).  In this case, the Veteran 
contends that the RO erred in refusing to reopen and grant his 
previously denied claims for service connection for bilateral 
hearing loss and hypertension.  He asserts that on the basis of 
evidence he has now submitted, he meets the legal and factual 
criteria for service connection for these claims. 

A previously denied claim will be reopened if the claimant 
submits new and material evidence.  38 U.S.C.A. § 5108, 38 C.F.R. 
§ 3.156(a).  If the Board determines that new and material 
evidence has not been received, the adjudication of the 
particular claim ends, and further analysis is neither required 
nor permitted.  Any decision that the RO may have made with 
respect to a new and material claim is irrelevant.  Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996), aff'g 8 Vet. App. 
1 (1995).  See also, Jackson v Principi, 265 F.3d 1366, 1369 
(2001) (holding that the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim to 
be reopened regardless of whether the previous action denying the 
claim was appealed to the Board).  

New evidence is defined as evidence not previously submitted to 
agency decision makers, and material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a).  New and material 
evidence can be neither cumulative nor redundant of the evidence 
of record at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Each of the Veteran's claims is evaluated separately below.

Bilateral Hearing Loss

The Veteran seeks service connection for bilateral hearing loss, 
a condition that he claims is related to his being injured by a 
land mine during his service in the Republic of Vietnam.  As the 
Board determines that the Veteran has not submitted new and 
material evidence, however, his claim shall be denied.

A review of the history of the Veteran's claim is instructive.  
The Veteran suffered a shell fragment wound after stepping on a 
land mine in Vietnam in May 1966.  The Veteran sought service 
connection for the residuals of this injury (including tinnitus 
and headaches but not bilateral hearing loss) shortly after he 
left service.  His claim for service connection for tinnitus was 
granted in December 1969.

The Veteran did not seek service connection for bilateral hearing 
loss until February 2000.  The RO initially denied his claim in 
June 2000 on the basis that there was no evidence that the 
Veteran's hearing loss was causally related to his active 
service.  After the Veteran submitted additional evidence, the RO 
again issued a rating decision denying the Veteran's claim in 
July 2000.  The RO issued another rating decision in August 2001 
following the passage of the Veterans Claims Assistance Act of 
2000 (VCAA).  In this decision, the RO again denied the Veteran's 
claim, finding no evidence that the Veteran's hearing loss was 
incurred in his active service or that his hearing loss was 
causally related to his active service.  As the Veteran did not 
initiate an appeal of this decision, it became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The Veteran thereafter twice sought to reopen his claim.  The 
Veteran sought service connection again in a December 2001 claim.  
He underwent a VA examination in March 2003, and his claim was 
denied in April 2003.  He again sought service connection in 
November 2003, and the RO again denied his claim in April 2004.

The current appeal stems from a September 2006 filing by the 
Veteran.  The RO denied the Veteran's claim to reopen in a July 
2007 rating decision, concluding that the Veteran had not 
submitted new and material evidence sufficient to reopen his 
claim.  The Veteran filed his Notice of Disagreement in that same 
month.  The RO issued a Statement of the Case in November 2007, 
and the Veteran filed a timely Substantive Appeal.

Again, for the Board to reopen the Veteran's previously denied 
claim for service connection for bilateral hearing loss, it must 
find that he has submitted new and material evidence.  Though 
additional evidence has been associated with the Veteran's claims 
folder since the time of his previous final denial, for the 
reasons explained below, the Board finds this evidence to be 
either not new or not material. 

Concurrent with his September 2006 claim, the Veteran and his 
representative submitted a November 2001 VA audiology note that 
the Veteran contended established a nexus between his active 
service and his current disability.  This evidence is not new, 
however, as the RO considered it in its April 2004 decision.  
Further, the examiner from the Veteran's March 2003 VA 
examination reviewed this note and discussed it in his negative 
nexus opinion.  As this evidence has been previously considered 
by VA, it is not new evidence.  

Other evidence added to the claims folder, though new, is not 
material.  VA treatment records from January and March 2007 
reflect that the Veteran is currently suffering from bilateral 
hearing loss and that he receives hearing aids through VA for 
this condition.  Though these records demonstrate that the 
Veteran has a current disability, they do not speak to the reason 
for the Veteran's previous final denial.  These records do not 
establish that the Veteran's current disability was incurred in 
his active service, nor do they serve as medical evidence of a 
nexus between his current condition and his active service.  As 
these were the reasons for the Veteran's previous final denial 
and this evidence does not pertain to these reasons, the Board 
finds this evidence not to be material.  

Finally, the Board notes that in its December 2010 brief, the 
Veteran's representative discussed issues pertaining to the 
Veteran's rating for his service-connected tinnitus.  This issue 
is not currently before the Board, however, and their contentions 
have no bearing on this decision.  

In summary, the Board finds that the RO's previous rating 
decision of August 2001 is final, and that the Veteran has not 
submitted new and material evidence sufficient to reopen his 
claim.  Accordingly, the Board concludes that the Veteran's claim 
should not be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Hypertension

The Veteran also seeks to reopen his previously denied claim for 
service connection for hypertension.  For the reasons that 
follow, the Board determines that the Veteran has submitted new 
and material evidence sufficient to reopen his claim.

A review of the Veteran's claim is once again instructive.  The 
Veteran originally sought service connection for his hypertension 
in January 1998.  The RO denied the Veteran's claim in a May 1998 
rating decision, finding no evidence that the Veteran suffered 
from hypertension during his active service.  As the Veteran did 
not initiate an appeal of this decision, it became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The Veteran sought to reopen his claim in September 2006.  The RO 
denied this claim in December 2006, finding that the Veteran had 
not submitted new and material evidence.  The Veteran filed a 
Notice of Disagreement, and the RO issued a Statement of the Case 
in April 2007.  The Veteran filed a timely Substantive Appeal, 
and the RO has since issued two Supplemental Statements of the 
Case.

In conjunction with the Veteran's September 2006 claim to reopen, 
he submitted a January 2006 letter from Melvin Lightford, M.D.  
Dr. Lightford wrote that the Veteran is a patient of his, and 
that the Veteran was taking NSAIDs (nonsteroidal anti-
inflammatory drugs) for his severe osteoarthritis.  Dr. Lightford 
further noted that "these medications potentiate [the Veteran's] 
blood pressure problems."

As stated above, the Veteran's claim was previously denied 
because there was no evidence that the Veteran suffered from 
hypertension while in service.  The Board notes, however, that 
pursuant to VA regulation, disabilities may be service connected 
on a secondary basis to an already service-connected disability.  
38 C.F.R. § 3.310 (2010).  Here, as the Veteran is service 
connected for arthritis of his back and bilateral knees, evidence 
that indicates that he is suffering from a condition caused by 
medication for this arthritis could reasonably substantiate a 
claim for secondary service connection.  Accordingly, the Board 
finds this evidence to be both new and material, warranting a 
reopening of the Veteran's claim.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.  

Duties to Notify and to Assist

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

With respect to the Veteran's claim for service connection for 
hypertension, the Board is reopening the Veteran's previously 
denied claim.  As the Board is taking an action favorable to the 
Veteran, there can be no possibility of prejudice to him.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).  An extended discussion of the duties 
to notify and assist with respect to this claim is thus 
unnecessary.  

Next, with respect to the Veteran's bilateral hearing loss claim, 
VA satisfied its duty to notify via a March 2007 letter sent to 
the Veteran that informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties for 
obtaining evidence.  This same letter defined new and material 
evidence, and it informed him of what evidence would be necessary 
to substantiate the element of the claim for service connection 
that was found insufficient in the previous denial.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

Next, VA has a duty to assist the Veteran in the development of 
his claim.  This duty includes assisting his in the procurement 
of both service treatment records and other pertinent medical 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, all obtainable 
evidence has been associated with the claims file, including the 
Veteran's service treatment records, post-service VA treatment 
records, and records of the Veteran's private medical treatment.  
Further, though a VA compensation and pension examination was not 
performed, such an examination is not required unless a claim to 
reopen has been reopened.  

The Board notes that the evidence already of record is adequate 
to allow resolution of the appeal.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result in 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  




ORDER

New and material evidence has not been presented, and the 
Veteran's claim for service connection for bilateral hearing loss 
remains denied.

The Veteran's claim for service connection for hypertension is 
reopened, and to this extent only, the appeal is granted.  


REMAND

Having reopened the Veteran's claim for service connection for 
hypertension, the Board must now determine whether service 
connection is warranted both for that claim and for the Veteran's 
claim for service connection for impotence.  As the Board lacks 
the requisite medical information needed to make a decision, the 
Veteran's claim shall be remanded.  

As stated above, service connection may be granted for a 
disability shown to be secondary to an already service-connected 
disorder.  38 C.F.R. § 3.310.  In a January 2006 letter, Dr. 
Lightford stated that medication that the Veteran takes for his 
arthritis "potentiates" his blood pressure problems.  Dr. 
Lightford also stated that the Veteran takes antihypertensive 
medication that contributes to his impotence.  

While this opinion is not specific enough to serve as a nexus 
opinion, it is nonetheless sufficient to indicate that the 
Veteran's conditions are related to his service connected 
disabilities, triggering the need for an examination.  McLendon 
v. Nicholson, 20 Vet. App. 79, 83 (2006).  Upon remand, the 
Veteran should thus undergo a VA examination and an opinion 
should be provided as to whether the Veteran's claimed 
hypertension and/or impotency are secondary to the Veteran's 
service-connected arthritis.

Further, the Board notes that the Veteran is also service 
connected for type II diabetes mellitus (diabetes).  Both 
hypertension and erectile dysfunction can be secondary to 
diabetes, so the examiner should also consider whether these 
claimed disabilities are secondary to the Veteran's service-
connected diabetes.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran for 
a VA examination before an examiner with the 
appropriate expertise.  The examiner shall 
review the Veteran's claims file and medical 
history prior to examining him, and should 
note in the report provided that such a 
review was conducted.

After performing all necessary tests, the 
examiner is asked to provide separate 
opinions as to the etiology of the Veteran's 
hypertension and erectile dysfunction.  
First, the examiner shall provide an opinion 
as to whether the Veteran's hypertension 
and/or erectile dysfunction is more likely 
than not (i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) proximately due to or the result of 
the Veteran's service-connected arthritis of 
the back and knees.  The examiner should also 
state whether the Veteran's hypertension 
and/or erectile dysfunction are due to or the 
result of medication that the Veteran takes 
to treat his arthritis. 

Second, if the Veteran's arthritis or the 
medication he uses to treat that arthritis 
did not cause his hypertension and/or 
erectile dysfunction, please state whether 
the service-connected arthritis aggravates 
(i.e. increase the severity) his hypertension 
or erectile dysfunction beyond the natural 
progress of the disability.  If so, the 
extent should be explained.

Next, the examiner should provide an opinion 
as to whether the Veteran's hypertension 
and/or erectile dysfunction is more likely 
than not proximately due to or the result of 
the Veteran's service-connected diabetes.  

If the examiner determines that the Veteran's 
hypertension and erectile dysfunction were 
not caused by or the result of his diabetes, 
the examiner should state whether the 
Veteran's service-connected diabetes 
aggravates his hypertension and erectile 
dysfunction.  If such aggravation is found, 
the extent to which these conditions are 
aggravated should be explained.  

Finally, if the examiner concludes that the 
Veteran's hypertension and erectile 
dysfunction were not proximately due to, the 
result of, or aggravated by any of his 
service-connected disabilities, the examiner 
shall provide an opinion as to whether it is 
more likely than not, at least as likely as 
not, or less likely than not that the 
Veteran's hypertension and erectile 
dysfunction are causally related to his 
active service.  

The examiner must provide a complete 
rationale for any opinion advanced.  If the 
examiner determines that -with respect to any 
opinion - it cannot be provided without 
resorting to mere speculation, then the 
examiner must provide a detailed reason why 
this is the case.  The examiner must further 
state what facts or information are missing 
that prevent forming an opinion without 
resorting to mere speculation.  

2.  The RO/AMC shall then readjudicate the 
Veteran's claim.  If the benefits sought on 
appeal remain denied, the Veteran and his 
accredited representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions taken on 
his claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered, since the issuance of 
the last SSOC.  The Veteran should be given 
the opportunity to respond to the SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


